68 So.2d 583 (1953)
WILLIAMS
v.
STATE.
Supreme Court of Florida. Division A.
December 8, 1953.
Sam E. Murrell, Sam E. Murrell, Jr., Orlando, for appellant.
Richard W. Ervin, Atty. Gen., and Bart L. Cohen, Asst. Atty. Gen., for appellee.
James G. Horrell, Orlando, amicus curiae.
SEBRING, Justice.
Patrick Henry Williams, the defendant below, was indicted for the crime of murder in the first degree. Upon arraignment he entered pleas of not guilty and not guilty by reason of insanity. The jury convicted the defendant of murder in the first degree and recommended him to the mercy of the court. The trial court rendered judgment upon the verdict and the defendant appealed; assigning as one of the grounds of error the trial court's refusal to sustain the defendant's objection to certain remarks made by the State Attorney in his closing argument to the effect that if the jury should find the defendant not guilty by reason of insanity he would be sent to the insane asylum and soon after being confined there would be released to commit another homicide.
On this appeal the Attorney General states in his brief that "after a thorough and exhaustive study of the record * * [he agrees] that reversible error was committed below and that the cause should be reversed for a new trial." He made the same concession at the bar of this court during the course of the oral argument on the appeal.
We agree with the position taken by the Attorney General that reversible error was committed and that the judgment should be set aside and a new trial awarded. Compare *584 Register v. State, 121 Fla. 9, 163 So. 219.
It is so ordered.
ROBERTS, C.J., and TERRELL and MATHEWS, JJ., concur.